Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this Examiner’s amendment was given in an email and telephone correspondence with Charlotte Stewart-Sloan on May 24th, 2022.

IN THE CLAIMS:
3.	Amend claims 1 and 27 as follows
	1. (Currently Amended) A sensor, comprising: a pair of electrodes, comprising: a first electrode comprising: a first portion; a second portion; and a third portion connecting the first and second portions of the first electrode; and a second electrode comprising: a first portion substantially parallel to the first portion of the first electrode; a second portion substantially parallel to the second portion of the first electrode; and a third portion connecting the first and second portions of the second electrode, wherein the first and second portions of the second electrode are positioned between the first and second portions of the first electrode, and wherein the second electrode is nested inside the first electrode such that the third portion of the first electrode is adjacent the third portion of the second electrode; and wherein at least a subportion of the third portion of the first electrode is separated from the third portion of the second electrode by a distance greater than a spacing between the first portion of the first electrode and the first portion of the second electrode; the sensor further comprising a nanowire in electrical communication with the first electrode and the second electrode, wherein the length of the nanowire is greater than or equal to 8 microns and less than or equal to the spacing between the subportion of the third portion of the first electrode and the third portion of the second electrode. 
	Claim 27. (canceled)

EXAMINER'S COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
4. 	The closest prior art considered is Wang et al (US 2014/0057283 A1). Wang teaches, a sensor (Fig. 7F below, Para. [0037]), comprising: a pair of electrodes (Fig. 7F), comprising: a first electrode (Fig. 7F) comprising: a first portion (Fig. 7F); a second portion (Fig. 7F); and a third portion (Fig. 7F) connecting the first and second portions of the first electrode (Fig. 7F); and a second electrode (Fig. 7F) comprising: a first portion (Fig. 7F) substantially parallel to the first portion of the first electrode (Fig. 7F); a second portion (Fig. 7F) substantially parallel to the second portion of the first electrode (Fig. 7F); and a third portion connecting the first and second portions of the second electrode (Fig. 7F), wherein the first and second portions of the second electrode are positioned between the first and second portions of the first electrode (Fig. 7F), and wherein the second electrode is nested inside the first electrode such that the third portion of the first electrode is adjacent the third portion of the second electrode (Fig. 7F below, Para. [0174]); and wherein at least a subportion of the third portion of the first electrode is separated from the third portion of the second electrode by a distance greater than a spacing between the first portion of the first electrode and the first portion of the second electrode. (Fig. 7F below, ¶ 0174.)
5.	The prior art does not teach or suggest with the rest of the limitations in the claim: “and wherein at least a subportion of the third portion of the first electrode is separated from the third portion of the second electrode by a distance greater than a spacing between the first portion of the first electrode and the first portion of the second electrode; the sensor further comprising a nanowire in electrical communication with the first electrode and the second electrode, wherein the length of the nanowire is greater than or equal to 8 microns and less than or equal to the spacing between the subportion of the third portion of the first electrode and the third portion of the second electrode.”

Allowable Subject Matter
6.	Claims 1 and 3 – 26 are allowed.
7.	The following is the Examiner's statement for reasons for allowance:
8.	In re claim 1, the prior art does not teach or suggest with the rest of the limitations in the claim: “and wherein at least a subportion of the third portion of the first electrode is separated from the third portion of the second electrode by a distance greater than a spacing between the first portion of the first electrode and the first portion of the second electrode; the sensor further comprising a nanowire in electrical communication with the first electrode and the second electrode, wherein the length of the nanowire is greater than or equal to 8 microns and less than or equal to the spacing between the subportion of the third portion of the first electrode and the third portion of the second electrode.”
9.	Claims 3 – 6, 12, 16, 19 – 26, are allowable due to their dependencies on claim 1. Claims 7 – 10 are allowable due to their dependencies on claim 6; Claims 13 – 15 are allowable due to their dependencies on claim 12; Claims 17 – 18 are allowable due to their dependencies on claim 16; Claim 11 is allowable due to its dependency on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868